EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Request for Continued Examination filed with Amended Claims and Remarks on December 24, 2020.
2.	Claims 1-20 are pending in the case; Claims 1, 11, and 20 are independent claims.


Allowable Subject Matter
3.	Claims 1-20 are allowed.
Applicant’s arguments, see Remarks and Claim Amendments filed on December 24, 2020, with respect to 35 U.S.C. § 103 rejections of Claims 1-20 have been fully considered and are persuasive (see Remarks, pg. 7).  The 35 U.S.C. § 103 rejections of Claims 1-20 have been withdrawn. 
With respect to independent Claim 1 (and similarly, independent Claims 11 and 20), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1:
automatedly selecting from the plurality of replies stored in the database a reply to at least a portion of the collected consumer generated media; and automatedly posting the reply to the source of the consumer generated media.


The prior art of Angel et al. (US 2005/0193055 A1) is directed towards a computer-implemented system that assists a human customer service agent in resolving a customer inquiry by selecting the appropriate content needed to resolve the customer inquiry.  Angel teaches preselecting a plurality of items for the agent to use, such as selecting from a plurality of scripts for display on the GUI.  While Angel suggests auto-populating the GUI with an e-mail  or another type of response, Angel does not appear to disclose or suggest “automatedly selecting from the plurality of replies stored  in the database a reply to at least a portion of the collected consumer generated media” and “automatedly posting the reply to the source of the consumer generated media,” in the manner required by Claim 1, since Angel requires a human customer service agent to post replies needed to resolve customer inquiry. 
Other prior art of record similarly fails to disclose or suggest the combination of features recited in Claim 1.  For example, the prior art of Messina et al. (US 2004/0172415 A1) is directed towards facilitating automated growth of intelligent on-line communities.  Messina teaches automatically replying to a post in order to advertise to the poster, but Messina is silent with respect to “automatedly selecting from the plurality of replies stored in the database a reply to at least a portion of the collected consumer generated media” and “automatedly posting the reply to the source of the consumer generated media,” as recited in Claim 1.  The prior art of Kelly et al. (US 2006/0004914 A1) is directed to sharing media objects in a network environment.  Although Kelly suggests automatically forwarding a posted media object to another user based on a similarity metric, Kelly does not appear to disclose or suggest “automatedly selecting from the plurality of replies stored in the database a reply to at least a portion of the collected consumer generated media” and “automatedly posting the reply to the source of the consumer generated media,” as required by Claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179